Title: To James Madison from William Lyman, 5 December 1806
From: Lyman, William
To: Madison, James



Sir,
American Consulate & Agency London 5 December 5. 1806.

With due reference to former respects and Communications particularly my last of the 4th. September which I doubt not will have been received as thereof Duplicates were transmitted, I come this Time to enclose herewith The Accompt Current of this Office with the United States, also the return or List together with an Abstract of The American Seamen and Citizens who have been Impressed and held in His Britannic Majesty’s Service with the Transactions consequent thereon as therein expressed for the three Months or Quarter preceeding and ending the 30th. Day of September 1806 which allow me to add are as minute and particular as the Communications from the Lords of the Admiralty enables me to be, who as you are pleased to notice in your Instructions of the 2. September last in some Cases only deign without Stating why or wherefore to say, the Evidence or Document to prove the Citizenship is insufficient.  However, it is to be hoped that this source of Complaint will soon be stopped by mutual arrangements herein, but of this you will probably be better informed from other Communications.  For Information respecting the State of Political Affairs in this Quarter I beg leave to refer generally to the Public Papers herewith transmitted subjoining only the remarks that the Changes of both the External and Internal Political Relations throughout Europe seem rapidly progressive,  Every where the System of undervaluing and distrusting the People is well nigh exploded especially in this Country as fully evident from the late Elections and Returns of Members to the New Parliament wherein the Whigs or Popular Influence has almost without an exception prevailed so that the present Administration although deprived of the Superior Abilities and Weighty Character of a Fox will nevertheless have a strong support in the House of Commons, and the confidence of the Public.  Thus far I have thought it might not be uninteresting for me to observe and also hereto add information of the improving State of my Health and the Highest consideration with which I have the Honor to be Sir very respectfully Your Obedt. Servt.

Wm. Lyman

